McMurray, Presiding Judge,
dissenting.
I respectfully dissent as I cannot accept the result reached by the majority in the case sub judice. Under the particular facts and circumstances of the case sub judice it is my view that this case is controlled by our decisions in Ross v. W. P. Stephens Lumber Co., 138 *203Ga. App. 748 (227 SE2d 486), and Lewis v. Dan Vaden Chevrolet, 142 Ga. App. 725 (236 SE2d 866). Consequently, I would hold that the trial court erred in denying appellant Wells’ motions for directed verdict and judgment notwithstanding the verdict.
Decided March 10, 1986.
Guy V. Roberts, Jr., for appellant.
P. Melton Culpepper, Jr., for appellee.
I am authorized to state that Judge Sognier joins in this dissent.